Corson, J.,
(dissenting.) I am compelled to dissent from the views expressed by a majority of the court, and I will briefly state my reasons for such dissent. I am of the opinion that the evidence of the plaintiff on the trial of this case estab*404lished the fact that he was guilty of such contributory negligence as would, as a matter of law, preclude him from recovering in this action. I fully agree with the rule laid down by Mr. Justice Kellam in the majority opinion, that when the facts are disputed, .or, if not disputed, they are such that different minds might draw different conclusions therefrom, they must be submitted to the jury; but, in my view of this case, the facts are not only undisputed, but are such that only one conclusion can be fairly drawn from them. It appears from the undisputed evidence that the train which caused the injury was the south-bound passenger train, and before reaching the crossing it passed through a cut for about sixty rods, terminating about 100 feet northerly of the crossing; that the train while in the cut could not be seen by persons passing southerly along the highway until they were within a short distance of the crossing. The plaintiff was driving his loose stock along the highway in a southerly direction. With these observations as to the relative position of the railroad track and highway, and the obstruction to the view of a train while in the cut from the highway, we will proceed to examine the testimony of the plaintiff as to the manner in which he approached the track and attempted to cross it, His testimony is as follows: “Before I got to the crossing I slacked up on a walk, to see if I could see or hear any train, and I could not. Walked quite a little ways, and thought the crossing safe and the mules and horses were trotting, though they were loose, and I kept up with them; and two or three times I looked both ways. Then, before I got to the crossing, looked up, and did not know why I could not get over. The first thing I knew the train was coming down atop of me. I looked first to head them off if I could, and I saw the head of them was within a few feet of the track — maybe five or six feet. I saw it was impossible to save them. I did not want to stand here and see them killed, so I thought I would get them over the track. I think a part of them had got through, and they had got over, *405before I could get to them, so I done all I could to get them over. * * * This was about April 5, 1889. I was driving the mules from the north; coming this way, and driving them across the public crossing. I don’t know about the train time. The train generally came along in the afternoon. Of course, I don’t know the time it did come, but I slacked up on a walk on purpose to watch and hear. I was not posted as to the exact time the train ran. I knew there was a public crossing over the railroad at that point. I heard the train whistle, but it got up close to me; would have been onto me- anyway. I took out my blacksnake and whipped — attempted to whip — the mules across this crossing. The head one was just about stepping onto the track when I heard it, and the others were strung out behind her. I had five or six head strung out ahead of me. I knew there was a crossing there, because I had been up and down that road. I had passed on that road before. ” It will be observed that the plaintiff says he ‘ ‘slacked up and looked and listened” at some point, but at what point does not fully appear; but it was evidently quite a distance from the crossing as he says he “walked quite a little way” and then kept up with the. stock, which was trotting; that while thus trotting along with the stock, directly towards the crossing, he looked both ways two or three times, and before he got to the crossing he looked'up, and did not see why he could not get over, and, before he got over the train passed and two of his mules were killed. He admits that he knew that the train passed somm in the afternoon, though the exact time he did not know, and that he was acquainted with the crossing, having passed over the road before. The plaintiff does not say or claim that he stopped immediately before crossing and “looked and listened” or that he took any precautions, immediately before attempting to cross, to ascertain whether or not he could do so safely, except, as he trotted along with the horses and mules, he looked both ways. But as- we have seen, in looking in the direction from which a train might be expected, h;s view was obstructs *406by the intervening bank of earth between the highway and track. He does not say that he listened, but, had he done so, it would probably have beeen useless, as the noise made by his trotting mules and horses would have prevented his hearing the noise of the train.
‘ ‘The rule requiring one about to cross the tracks of a railroad company to stop, look, and listen for an approaching train is a clear and certain rule of duty, and a failure to observe it is more than evidence of negligence; it is negligence itself.” Headnote in case of Greenwood v. Railroad Co., 124 Pa. St., 572, 17 Atl. 188. And Chief Justice Paxson, in delivering the opinion of the court in that case, says: . “If the rule to stop; look, and listen were always observed, an accident at crossings, now so frequent, would rarely occur, whether in town or country. * * * The rule itself is so valuable, is sustained by such abundant authority, and is, moreover, founded upon such excellent common-sense reasons, that we will neither depart from it nor allow it to be undermined by exceptions. It is a clear and certain rule of duty, and a departure from it is more than evidence of negligence; it is negligence per se.” By this rule it is evidently meant that the party “must stop, look, and listen” at a point near the railroad track, and immediately before attempting to cross, in all cases where from any cause the view of the track is obstructed, whether sueh obstruction be permanent or. temporary. This is well illustrated in Haas v. Railroad Co., 47 Mich. 401, 11 N. W. 216. In that case the plaintiff’s intestate stopped about three rods before reaching the crossing, and then drove on a brisk trot from that point to the track, in crossing which he was • struck by the engine, and killed. The court below directed a verdict for the defendant. Cooley, J., in delivering the opinion of the court affirming the judgment, said: ‘‘To excuse this we are told that the crossing was peculiarly exposed to danger because of the banks on either side of the approach, and that it was the duty of the railroad company, because of this, to observe extraordu *407precautions. We may concede this, but it does not aid the plaintiff. The peculiar risks of the crossing imposed upon the decedent the duty of special caution also; and, as he knew that a regular train was due at the crossing at about that time, he was under the highest possible obligation to observe such precautions as would be needful to avoid a collision. Railroad Co. v. Beale, 73 Pa. St. 504. We may concede that the railroad company failed to sound the bell; but this did not relieve the decedent from the duty of taking ordinary precautions for his own safety, (Railroad Co. v. Houston, 95 U. S. 697, 702;) and what ordinary prudence would demand must be determined on a view of all the circumstances. It is vain to urge or to pretend that ordinary precautions were made use of in this case. To move forward briskly, as the decedent did, from a point whence an approaching train would not be seen, at a time it was known by him that a train was due, and not to pause until the train was encountered, was so far from being ordinary prudence that it approached more nearly to absolute recklessness.” In Fletcher v. Railroad Co., 149 Mass. 127, 21 N. E. 302, the supreme conrt of Massachusetts lays down the following rule: ‘ ‘As a general rule, a person is not in the exercise of due care who attempts to cross a railroad track without taking reasonable precaution to assure himself, by actual observation, that there is no danger from approaching trains.” Again the court says: “The rule as to looking for trains when about to cross a railroad track, laid down in the cases we hare cited, prevails in nearly all the courts in this country;” and the court cites approvingly the following from the decision in McCrary v. Railroad Co., 31 Fed. 531: “The law lays it down clearly, that a man must look and listen; and if, by looking and listening, he could ascertain the approach of a train, and fails to do so, he is guilty of contributory negligence and cannot recover.” See, also, Railway Co. v. Grames, (Ind.) 34 N. E. 613; Railway Co. v. Butler, 103 Ind. 31, 2 N. E. 138; Railroad Co. v. Beale, 73 Pa. St. 504; Seefield v. Railway Co., 70 Wis, 216, 35 N. W. 278; *408Marty v. Railway Co., 38 Minn. 108, 35 N. W. 670; Chase v. Railroad Co., 78 Me. 346, 5 Atl. 771; Heaney v. Railroad Co., 112 N. Y. 122, 19 N. E. 422; Railway Co. v. Stommel, 126 Ind. 35, 25 N. E. 863; Railroad Co. v. Righter, 42 N. J. Law, 180; Henze v. Railroad Co., 71 Mo. 636; Turner v. Railroad Co., 74 Mo. 602; Wilds v. Railroad Co., 24 N. Y. 430; Griffin v. Railway Co., 68 Iowa, 638, 27 N. W. 792.
In the case at bar the plaintiff knew, as all persons know who approach a railroad crossing, that it is a place of danger, and that this crossing was especially so at that time of day, when the south bound train was liable to pass at any moment, and still more especially dangerous at that point, as the train, before reaching the crossing, was for a time hidden from his view in the cut. The care to be exercised by one in crossing a railroad track must be commensurate with the danger. “The greater the danger, the greater the precaution required of him. He must not only do what an ordinary prudent man would do under like circumstances, but he must exercise such care and diligence as are commensurate with the danger that confronts him. ” Railway Co. v. Grames, supra.
Some importance seems to be attached in the majority opinion to the fact that the plaintiff was embarrassed by driving loose stock, over which he had not such immediate control that he would have had had they been led, or harnessed to a vehicle. But this fact cannot change the rule of law. The fact that he was so embarrassed imposed upon him greater vigilance and caution. The defendant was not responsible, and ought not to suffer because of the embarrassed position in which the plaintiff had placed himself. It was not caused by any act of the defendant. I am of the opinion, therefore, that plaintiff's loss was caused by his own negligence, and want of that care which a prudent man ordinarily exercises, and which the law requires of one about to cross a railroad track to exercise. As before stated, every one is presumed to know and realize that a railroad crossing, under the most favorable circumstances, is a *409place of danger, as not only regular trains may not pass on time, but extra trains and specials may pass along at any moment. The rule, therefore, that a person who desires to cross the track at a highway crossing must, for his own safety and for the safety of his property, when from any cause his view of the track is obstructed, immediately before crossing, “stop, look and listen,” is a wise and salutary one, and a person who fails to observe it, and chooses to encounter the peril without taking the precaution the law requires, must assume the risk. Who, upon reading the plaintiff’s evidence, can ‘for a moment doubt that had he, immediately before attempting to cross, or permit his stock to cross, the track, stopped, looked and listened, he would have seen or heard the train then approaching the crossing, and thus avoided the accident that occurred? The law makes it his duty to ao so, and, failing to perform a plain duty thus imposed, he cannot recover. The judgment should, in my opinion, be reversed.